Citation Nr: 0027598	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's application to 
reopen a claim of service connection for sinusitis.  After 
the veteran submitted a timely Notice of Disagreement to that 
decision, he submitted additional medical evidence.  The RO 
then reopened the claim but denied it on the merits in a July 
1998 decision.  The case was remanded by the Board in October 
1999 for the RO to consider additional evidence and has been 
returned the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed March 1946 RO decision denied the veteran's 
original claim of service connection for sinusitis. 

2.  The evidence received since March 1946 includes a 
statement from a private physician who recalled treating the 
veteran for sinusitis in the years following service, and who 
indicated that the veteran's sinusitis at that time was 
related to service; such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1946 RO decision a claim of service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since March 1946 is new and material; 
hence, the veteran's claim for service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1946, the RO denied the veteran's original claim for 
service connection for sinusitis on the basis that the 
claimed disorder had not been shown on the last examination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999); Person v. Brown, 5 Vet. App. 449, 
450 (1993).  In May 1997, the RO denied reopening a claim of 
entitlement to service connection for sinusitis.  After the 
veteran appealed that decision, the RO, in a decision in July 
1998, found that the veteran had submitted new and material 
evidence to reopen his claim but then denied the claim of 
service connection for sinusitis on the merits.   

Although the RO adjudicated this issue on the merits in the 
July 1998 decision, the issue is actually more appropriately 
framed as set forth in the ISSUE portion of this decision.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented. 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge, supra. The first step is to determine whether new and 
material evidence has been received, under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence of record at the time of the March 1946 
RO decision consisted of the veteran's service medical 
records, which revealed that the veteran was treated for 
acute, recurrent, sinusitis in December 1943, and again from 
August to October 1945.  His service separation examination 
report was negative for any pertinent abnormal findings. 

The evidence submitted since March 1946 consists of the 
following: an April 1997 a VA examination report, which did 
not contain a diagnosis of sinusitis;  correspondence dated 
in June 1998, from Dr. R. W., a private physician; two 
statements from friends and relatives, received in October 
1998; numerous statements from the veteran; and oral 
testimony presented by the veteran at a personal hearing 
before the RO in June 2000.  Dr. W. stated in his letter that 
he recalled treating the veteran for chronic sinusitis and 
nasal polyps on numerous occasions in the late 1940's, 
beginning in 1946, and that "it is certainly possible" that 
the veteran's ear, nose, and throat problems were related to 
service.  

The October 1998 statements from a friend and a relative of 
the veteran's reported that they both recalled the veteran 
seeking private medical treatment, including treatment from 
Dr. W., for sinus problems shortly after separation from 
service.  In his written statements and oral testimony, the 
veteran said that he was treated for sinusitis in service, 
and that he was also sprayed with DDT while on active duty.  
He testified that he still suffered from nasopharyngitis and 
his sinusitis was not as severe as in the past and occurred 
less frequently than it used to.  

The Board finds that the veteran has presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  Dr. W.'s 
letter indicates that the veteran was treated for sinusitis 
after service, and the physician opined that it was 
"certainly possible" that such sinusitis was related to the 
veteran's service.  This evidence, whether by itself or in 
connection with evidence already of record, is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that new 
and material evidence has been submitted to reopen the 
veteran's claim.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for sinusitis is 
reopened; this extent only, the appeal is granted.


                                                          
REMAND

As the veteran's claim is reopened, it must be adjudicated on 
a de novo basis.  As will be explained in the Remand below, 
while the RO already reopened the claim and adjudicated it on 
the merits in its July 1998 decision, following the Board's 
Remand in October 1999, the RO then incorrectly 
recharacterized the issue as whether new and material 
evidence has been submitted to reopen the claim and, in its 
most recent Supplemental Statement of the Case, the RO then 
indicated that the application to reopen the claim was 
denied.  This procedural defect must be corrected.  Moreover, 
in light of Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000), as the Board has reopened the claim, the RO must first 
determine whether the veteran's claim is well grounded in 
light of all of the relevant evidence of record.   

Accordingly, the veteran's reopened claim of service 
connection for sinusitis is REMANDED to the RO for the 
following action:

The RO must determine whether the 
veteran's reopened claim of service 
connection for sinusitis is well grounded 
and, if so, after ensuring that the duty 
to assist has been met, adjudicate the 
claim on the merits.

If the determination remains unfavorable to the veteran, the 
RO should furnish the veteran and his representative an 
appropriate Supplemental Statement of the Case and give the 
veteran and his representative the opportunity to respond.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  









The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

